Citation Nr: 1425819	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  08-24 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to service connection for brain cancer for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969.  The Veteran died in November 2006; the appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to the benefits sought.

This case was previously before the Board in May 2012, at which time the Board remanded the case for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's previous remand sought the answers to two questions: whether the Veteran served in Vietnam and, if so, whether his brain cancer was related to his presumed herbicide exposure.  

The first question has been affirmatively answered.  Though the Veteran's service personnel records did not explicitly show duty in Vietnam, the appellant provided a temporary duty order transferring the Veteran from the Philippines to Vietnam.  This record, combined with the citation accompanying the Veteran's award of the Airman's Medal, establishes that the Veteran served in Vietnam; he is presumed to have been exposed to herbicide agents, including Agent Orange.

The remaining question is whether the Veteran's brain cancer is related to his active service, including his herbicide exposure.  The Veteran's specific type of brain cancer (multifocal glioblastoma multiforme of the right hemisphere) is not listed among the diseases presumptively related to herbicide exposure.  See 38 C.F.R. § 3.309(e).  

There is, however, no competent opinion relating the Veteran's brain tumors to his herbicide exposure.  

Two private opinions from Dr. G.B. - one from September 2006 and one from December 2006 - suggest that there could be a connection between the Veteran's brain tumor and his herbicide exposure; these opinions are too speculative to warrant granting service connection.  

A VA opinion from March 2013 is similarly inadequate, as it did not respond to the specific question posed by the Board.  Remand for a new opinion is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an opinion from an appropriate medical professional (but not the examiner who provided the March 2013 opinion) as to whether the Veteran's brain cancer and death are related to his active service.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to state whether it is at least as likely as not as not (a 50 percent or greater probability) that the Veteran's glioblastoma multiforme (and his eventual death from this disability) is related to his active service, including his exposure to herbicides.

In answering this question, the examiner is to specifically address Dr. G.B.'s September and December 2006 letters stating that "it is reasonable to assume that [the Veteran's] brain tumor might have been caused by exposure to Agent Orange."  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal.  If the requested opinion does not answer the question specifically posed by the Board, return the case to the examiner and ensure that such an opinion is obtained.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



